Motion Granted; Appeal Dismissed and Memorandum Opinion filed July 28,
2022.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-22-00172-CR


                     MARVIN CUNNINGHAM, Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee

             On Appeal from County Criminal Court at Law No. 9
                           Harris County, Texas
                       Trial Court Cause No. 2322259


                          MEMORANDUM OPINION

      Appellant Marvin Cunningham has signed and filed a written request to
withdraw his notice of appeal. See Tex. R. App. P. 42.2. Because this court has not
delivered an opinion, we grant appellant’s request.
      We dismiss the appeal. We direct the clerk of the court to issue the mandate
of the court immediately. See Tex. R. App. P. 2.



                                  PER CURIAM



Panel consists of Justices Bourliot, Hassan and Wilson.

Do Not Publish – Tex. R. App. P. 47.2(b)




                                         2